PER CURIAM:
This appeal presents the question of the proper time for appeal from an award in compulsory arbitration, a matter which has been decided since this appeal was filed. In light of the intervening decisions in Turner v. May Corp., 285 *141Pa.Superior Ct. 241, 427 A.2d 203 (1981) and Acri v. Wintermeyer, 285 Pa.Superior Ct. 486, 428 A.2d 150 (1981), we hold that the applicable time period for appeal from such an award was thirty (30) days and reverse.
On July 25, 1979, a panel of arbitrators awarded appellee certain relief. On August 22, 1979, appellant filed an appeal from that award. On August 28, 1979, appellee filed a motion to quash the appeal on the grounds that the time period for filing such an appeal was twenty (20) days. The lower court accepted this argument and quashed the appeal. This appeal followed from that order.
In Turner, supra, this court considered all the arguments involved sub judice at length and concluded that the proper time period for appeals from arbitration awards was thirty (30) days. Nor does the shorter local rule help appellee, as decided a month later in Acri, supra.
Since the allowable time period for appeal was thirty days and since the appeal was taken within that time, it follows that the order quashing the appeal below must be and is hereby reversed. Jurisdiction is not retained.
This Decision was reached prior to the death of Judge PRICE.